DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 5 April 2021, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings and specification have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-10 directed to an invention non-elected without traverse. Accordingly, claims 6-10 have been canceled. See below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:

6-10.	(canceled)


******
 Claims 6-10 have been canceled because they are directed to a non-elected invention, the election was made without traverse, and the claims are not eligible for rejoinder since they do not depend from or otherwise require all the limitations of an allowable claim. See MPEP 821.04.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest a manufacturing method of an optical unit for endoscope in which the method comprises a partial curing process of performing curing treatment on a predetermined region of a bonding sheet, a mirror-finishing process of processing a surface of the predetermined region into an optical flat surface, and a process of fabricating a laminated wafer by laminating a first element wafer and a second element wafer with the bonding sheet disposed between the element wafers such that the predetermined region of the bonding sheet is opposed to a first optical path portion of a first optical element and a second optical path portion of a second optical element, as required by claim 1.
In the prior art, bonding sheets are typically arranged so as not to extend into the optical path. For example, see the bonding agent layer 108 and its aperture 118 in Figure 1B of U.S. Patent Application Publication No. 2008/0180566 (“Singh”), cited in an IDS. Such an arrangement fails to meet the limitation in claim 1 that the 
In instances where an adhesive does extend into the optical path, as discussed for example in paragraph 38 of U.S. Patent Application Publication No. 2010/0091168 (“Igarashi”), cited in an IDS, there is no disclosure of the claimed partial curing process.
Claims 2-5 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John J DeRusso/Examiner, Art Unit 1744             

/MARC C HOWELL/Primary Examiner, Art Unit 1774